Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 03/26/2019.
Claims 1-13 are presented for examination.

Specification
The disclosure is objected to because of the following informalities: the specification in paragraph 4 recited “and iff all of these data”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, a method is claimed, however the claim does not appear to include functions for executing the claimed method therefore the scope of the claim cannot be determined and is therefore rendered indefinite.
As to claims 1, 5, 6, 9, 11 and 12, “Dapps” and “Dapp” are claimed elements that appear to be acronyms, however they are used without reciting the corresponding terms of the acronym at the first occurrence in the claim. Furthermore, the specification does not indicate the associated terms for the acronym Dapp(s) and therefore the scope of the claim cannot be clearly determined render the claims indefinite.
Claims 2-4, 7, 8, 10 and 13 do not cure the deficiency of claim 1 and are rejected under 35 USC § 112 for their dependency upon claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claim 1, the claim recites “Layer 1: Mainchain layer; Layer 2: Microservices core layer; Layer 3: Sidechains layer; Layer 4: Dapps layer”. The limitation Layer 1: Mainchain layer; Layer 2: Microservices core layer; Layer 3: Sidechains layer; and Layer 4: Dapps layer, as drafted, are limitations that, under their broadest reasonable interpretation, covers performance or implementation in the mind. That is, nothing in the claim elements preclude the limitations from practically being implemented or thought of in the mind. For example, each of the layers in the context of this claim encompasses the user imagining, thinking or drawing a picture of each layer. If a claim limitation, under its broadest 
This judicial exception is not integrated into a practical application because the additional limitation of “MMS operations” do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because “MMX operations” amounts no more than mere instructions to apply operations, especially operations not including the use of the layers. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea and is not patent eligible.
Claims 2-13 do not cure the deficiency of claim 1 and are rejected under 35 USC § 101 for their dependency upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over CA 3007992 to Vintila et al. (hereinafter Vintila) in view of US 2019/0109707 to Ajoy.
As to claim 1, Vintila teaches Layer 1: Mainchain layer (paragraph 386 and 388, public blockchain stored on a first distributed ledger); Layer 2: Microservices core layer (paragraph 385, one or more micro-services); Layer 3: Sidechains layer (paragraph 386 and 388, private blockchain stored on a second distributed ledger); and MMS operations (paragraphs 386 and 388, operations of transactions and synchronization between the ledgers).
Vintila does not explicitly teach Dapps layer.
However, Ajoy teaches a Dapps layer (paragraph 38 and FIG. 3, distributed applications).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings Vintila with the Dapps as taught by Ajoy in order to eliminate a failure of a complete system caused by a single point therefore optimizing the availability and efficiency of the system.
As to claim 2, Vintila teaches wherein the mainchain layer includes an authentication mechanism Module for cryptophytic purpose, consensus module to achieve consensus, and token module for token services (paragraph 386, consensus mechanisms; 417 and 418, secure areas/containers for storing tokens and generated tokens).
As to claim 3, Vintila teaches wherein the Microservices core layer includes Service Registry to manage the metadata of management services (paragraphs 385, registered portal including loyalty platform including micro-services)
As to claim 4, Vintila teaches wherein the Microservices core layer also includes MMS sidechain (MMSS) Metadata Service to manage the metadata of each MMSS (paragraph 386 and 388, private blockchain stored on a second distributed ledger).
As to claim 5, Vintila teaches wherein the Microservices core layer also includes Smart Contract Template and Execution Service to store various templates of 16smart contract, and is used as decentralized data store for Smart Contract Execution DApp, such as DSL definition, execution container prerequisites and execution container package location (FIG. 40B and paragraph 409, smart contracts).
As to claim 6, Vintila teaches wherein the Microservices core layer also includes Access Control Service to serve as decentralized data store for Access Control DApp (paragraph 393, controlled access).
As to claim 7, Vintila teaches wherein the Sidechains layer includes System Service Sidechain to provide management service to support MMS services (paragraph 386 and 388, private blockchain stored on a second distributed ledger interpreted as sidechain).
As to claim 8, Ajoy teaches wherein the Sidechains layer also includes MMS sidechain (MMSS) for client to use all of the services provided by MMS platform (paragraph 24, the system utilizes sandboxed environments on nodes to create a stateful virtual machine to apportion computing and storage resources for the execution of distributed application and the sidechains are private permissioned blockchains that do not have a consensus algorithm).
As to claim 9, Ajoy teaches wherein the Sidechains layer also includes Ecosystem Sidechains that support DApps platform ecosystem (paragraph 24, execution of distributed application and the  main blockchain network (mainchain) contain smaller collections of nodes on smaller networks (sidechain) as well as multiple individual nodes).
As to claim 10, Vintila teaches wherein the Sidechains layer also includes Consortium Sidechains which other public chain such as Ethereum can choose to form a consortium relationship with, so that (paragraph 59, a group or consortium may be established).
As to claim 11, Vintila teaches wherein the Dapps layer provides various application services to investors such as media and legal services (paragraph 72 and 153 includes legal right and datasets representing legal).
As to claim 12, Ajoy teaches wherein the MMS operations include Cross- chain communication to provide both chain level and DApps level communications via Two-Way-Pegging, which further includes Metadata Modification Communication and Service Oriented Communication (paragraph 64, interacting across the block chains may enable accessing the right application).
As to claim 13, Vintila teaches wherein the MMS operations include Fund Management, which further include Fund Creation and Exchange Rate, System Service Request, Commission Fee, Smart Contract Execution, and Access Control (FIG. 39, Loyalty blockchain exchange).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497